IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DERRICK OWEN                         NOT FINAL UNTIL TIME EXPIRES TO
CARPENTER,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D17-234
v.

DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR
VEHICLES,

      Appellee.


_____________________________/

Opinion filed August 28, 2017.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

David M. Robbins and Susan Z. Cohen, Epstein & Robbins, Jacksonville, for
Appellant.

Christie S. Utt, General Counsel, and Jason Helfant, Senior Assistant General
Counsel, Department of Highway Safety & Motor Vehicles, Lake Worth, for
Appellee.




PER CURIAM.

      DENIED. See Arthur v. State, 818 So. 2d 589, 592 n.4 (Fla. 4th DCA 2002)

(stating that the Department’s records are “prima facie evidence” that the driver
committed the offenses identified in its records, and that the burden then shifts to the

driver to dispute the evidence).



ROWE, MAKAR, and JAY, JJ., CONCUR.




                                           2